       Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 1 of 27




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  20	  
       Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 2 of 27

                                                                                                                USOO61.78432B1

(12) United States Patent                                                                     (10) Patent No.:                        US 6,178,432 B1
Cook et al.                                                                                   (45) Date of Patent:                           *Jan. 23, 2001

(54) METHOD AND APPARATUS FOR CREATING                                                   Klein,     “TagArea”,               http://javaboutique.internet.com/
         INTERACTIVE WEB PAGE OBJECTS                                                    TagArea/, Feb. 19, 1996, pp. 1-3.*
(75) Inventors: William R. Cook, Palo Alto; Martin                                       Kay, "animateButton', http://javaboutique.internet.com/ani
                          R. Gannholm, San Francisco, both of                            mateButton/, Sep. 23, 1996, pp. 1-5.*
               CA (US)
                                                                                         * cited by examiner
(73) Assignee: Informative Graphics Corp., Phoenix,
               AZ (US)
                                                                                         Primary Examiner Stephen S. Hong
(*) Notice: This patent issued on a continued pros-                                      (74) Attorney, Agent, or Firm-Ritter, Van Pelt & Yi LLP
               ecution application filed under 37 CFR
               1.53(d), and is subject to the twenty year                                (57)                  ABSTRACT
               patent term provisions of 35 U.S.C.
               154(a)(2).                                                                A System and method are disclosed for creating an interac
                                                                                         tive web page. A plurality of objects are defined which are
                          Under 35 U.S.C. 154(b), the term of this                       configured to have associated States. The associated States
                          patent shall be extended for 0 days.                           include a visible State and a hidden State. An object in the
                                                                                         Visible State is displayed and an object in the hidden State is
(21) Appl. No.: 08/727,820                                                               not displayed. Subsets of objects are associated together in
                                                                                         Structures So that the State of any object within the Structure
(22) Filed:       Sep. 30, 1996                                                          is dependent on the States of other objects within the
(51) Int. Cl." ...................................................... G06F 15/16         Structure. The plurality of objects and the Structures are
(52)                                       707/513; 707/501; 345/348                     placed into an hierarchy in a way which causes certain
(58) Field of Search ..................................... 707/501, 512                  objects and Structures in the hierarchy to be layered on top
                      707/513,514; 345/326, 329, 330, 335,                               of other objects and structures in the hierarchy. Behaviors
                                                                    338, 348, 349        are associated with the objects, and each behavior includes
                                                                                         an associated event, an associated action, and an associated
(56)                         References Cited                                            target object. Each behavior is arranged So that when the
                                                                                         asSociated event occurs, the associated action is performed
                     U.S. PATENT DOCUMENTS                                               on the associated target object. The performance of the
       5,708,826          1/1998 Ikeda et al. .......................... 707so           action on the target object changes the state of the target
       5,724,595         3/1998 Gentner ................................ 707/501         object, and the change of State of the target object is a Second
       5,727,156         3/1998 Herr-Hoyman et al. ....... 395/200.49                    event. An event processor is provided which is configured to
                                                                                         process the events as they occur and adjust the States of the
                OTHER PUBLICATIONS                                                       objects according to the events and according to the behav
Meeker, “AnimNav.java Version 1.0.0', http://www.real-                                   iors associated with the objects So that the objects are
time.net/-elijah/old/index.htm, Jan. 4, 1996, pp. 1-14.*                                 displayed or hidden on the web page as events occur.
“Graph”, http://javaboutique.internet.com/Graph?, Sun
Microsystems, Sep. 19, 1996, pp. 1-10.*                                                                19 Claims, 14 Drawing Sheets

                         START              400                                                      PERFORMSHOWACTION L-450
                                                                                                          ON CJCTA

                     GET FIRS PAGE        L-402

                                                                                                       OBJECA CHAMGES         L-452
                   INTIALIZEWSBLITY         404                                                        SAT          SHOWN"
                 TAG HDN         sects

                     draw a visible       -0
                         BjectS                                                  454 -    SEFEREYSEF                  MOIFY CONTAFNER COF    484
                                               4.08                                         "OJCA SHOWN               CCTASAte CHANG
                     PROCESSEWENTS
                                             ReAW Wnt                                                         480
          RGGERE)                     USERNJ                      45s       PerMACTIONS IN             FORMACONS IN
             EVENT                     WN                               \   FUNEEHAWORN              FCN   HAWORN                     eCls CHANGESSAT   486
                                                                             ARGET CBJECTX                TARGETY
                            LOOK UP GROUPS
                          OBJECS itA CONAN
                            MOUSE POSITION            N410
                                                                  458-       TARGET set X              ARCSET OBECTY
                          PeRFOMACONS For                                     CHANGES STATE            CHANGESSA             N462
                          MATCHING be AWOS             414
                                                                                 -                -       -

                          NOTE SATE CHANGES
                                                       418

                          NOTIFY CONTAINE OF
                            STATE CHAMGS               422

                          deterMiNERGER
                                   WENS                430
  Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 3 of 27


U.S. Patent        Jan. 23, 2001   Sheet 1 of 14       US 6,178,432 B1
  Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 4 of 27


U.S. Patent                                            US 6,178,432 B1
  Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 5 of 27


U.S. Patent        Jan. 23, 2001   Sheet 3 of 14         US 6,178,432 B1


                  V
                  N
                  CN
                                       S
      S.




                                                     i
  Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 6 of 27


U.S. Patent        Jan. 23, 2001   Sheet 4 of 14       US 6,178,432 B1
  Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 7 of 27


U.S. Patent        Jan. 23, 2001      Sheet 5 of 14         US 6,178,432 B1


      320-BACKGROUND GROUP
            321-LINE (x1, y1,...) RECTANGLE (X1, Y1, ...)
      322-ROBIN GROUP
           323-TEXT "ROBIN"
           324-BEHAVIOR: ENTERROBIN REGION - SHOW
           326-BEHAVOR: MOUSE CLICK - PLAY ROBIN GREETING
      330-TOM GROUP
           332-TEXT "TOM"
           334-BEHAVIOR: MOUSE ENTER TOM REGION - SHOW TOM
           ANNOTATION
           336-BEHAVOR: MOUSE CLICK PLAYTOM GREETING
      340-JILL GROUP
            342-TEXT "ULL
            344-BEHAVOR: ENTER JILL REGION - SHOW JILL
            ANNOTATION
            346-BEHAVOR: MOUSE CLICK - PLAY JLL GREETING
      350-ANNOTATION STACK
           351-BLANKANNOTATION
           352-ROBIN ANNOTATION
           354-TOM ANNOTATION
           356-JILL ANNOTATION
      360-GREETING SWITCH
           361-BLANK ITEM
           362-TOM GREETING SOUND
           364-ROBIN GREETING SOUND
           366-JLL GREETING SOUND


                                   FIG. 3B




                      ON           PLAY SELF
                      OFF          STOP SELF
                      PLAY -       CHANGE TO ON STATE
                      STOP         CHANGE TO OFF STATE

                                   FIG. 3C
  Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 8 of 27


U.S. Patent        Jan. 23, 2001      Sheet 6 of 14          US 6,178,432 B1



                             START                    400


                       GET FIRST PAGE                 402


                     INTIALIZE VISIBILITY             404
                    TAG HDDEN OBJECTS

                      DRAW ALL VISIBLE                406
                         OBJECTS


                      PROCESS EVENTS
                                                      REDRAW EVENT

          TRIGGERED                        USER INPUT
              EVENT                        EVENT

                               LOOK UP GROUPS
                             OBJECTS THAT CONTAIN
                                   MOUSE POSITION           410

                              PERFOMACTIONS FOR
                              MATCHING BEHAVORS             A 14


                              NOTE STATE CHANGES
                                                            418

                              NOTIFY CONTAINER OF
                                 STATE CHANGES              422

                             DETERMINE TRIGGERED
                                      EVENTS                430



                           FIG. 4A
  Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 9 of 27


U.S. Patent        Jan. 23, 2001   Sheet 7 of 14       US 6,178,432 B1
 Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 10 of 27


U.S. Patent       Jan. 23, 2001      Sheet 8 of 14     US 6,178,432 B1




           504                                        505



                                  FIG 5A


                             550




                                  FIG. 5B
 Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 11 of 27


U.S. Patent        Jan. 23, 2001      Sheet 9 of 14         US 6,178,432 B1




                                            GROUP "ROBIN"
                                            SHAPE
                                            TEXT "ROBIN"
                                            (...) MOUSE CLICKIN
                                                ROBIN REGION SHOW
                                                ROBIN ANNOTATION
                                            GROUP "TOM"




     OBJECT MENU                      ATTRBUTES
     - TEXT                           O HIDE INITIALLY
     - SHAPES                           LOAD SEPARATELY




     STRUCTURE MENU                   STACKPROPERTES
     - GROUP                          O LOOPNG
     - STACK                          D RATE IN FRAMES
     - SWITCH                           PER SECOND




     BEHAVOR MENU
       ACTIONS

        EVENTS




                                   FIG. 6
Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 12 of 27
 Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 13 of 27


U.S. Patent       Jan. 23, 2001    Sheet 11 of 14       US 6,178,432 B1


                                              740




                 BEHAVOR: CLICK - PLAY"FLUTTER" SOUND

                                  FIG 7B

           7O6
          7- BUTTON GROUP
          710 TEXT
          72 FRAME
          74 BEHAVIOR: MOUSE CLICK- SHOW
          74   SHEET GROUP      -
          742, BUTTERFLY OBJECT
          77 BEHAVIOR: MOUSE CLICK- PLAY"FLUTTER
          7- BEHAVIOR:X
          720 WHITE BOX
          722 RIGHT SHADOW
          72 BOTTOM SHADOW
                 BEHAVOR CLICK - HIDE


                                  FIG 7C




                                  FIG 7D
 Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 14 of 27


U.S. Patent          Jan. 23, 2001     Sheet 12 of 14         US 6,178,432 B1



                                                        804




                                     FIG. 8A
                                                      806

                                                804




                                     FIG. 8B

     812                              818
            N(x) RELATIVE TO TOP         NXRELATIVE TOBOTTOM
           --RELATIVE TO RIGHT        ao-e-RELATIVE TO LEFT  810
           -O CONSTANT WIDTH                -O CONSTANTHEIGHT
                    804      830




                                     FIG. 8C
 Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 15 of 27


U.S. Patent        Jan. 23, 2001           Sheet 13 of 14          US 6,178,432 B1



                                                 -906        904
                              902          --- ---


                                                                     914
                                           -----

                                                       916

                                    91 O
        92




                                                                   -914
                            910
       926                                             928

         ">
         922
               Nix LOCKHEIGHT
               -x LOCKLENGTH

       934




        922
          Nix LOCKHEIGHT
        g-x LOCKLEFT
                                           FIG. 9
 Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 16 of 27


U.S. Patent       Jan. 23, 2001     Sheet 14 of 14          US 6,178,432 B1




                                                     1000
                            START



                SPECIFY PROTOTYPE AND BOUND          1010
                           OBJECT


                   GET PLACE HOLDER FROM             1020
                         PROTOTYPE


                   DETERMINE REANGULAR               1030
                 BOUNDARY OF BOUND OBJECT


                 GET RECTANGULAR BOUNDARY            1040
                      OF PLACE HOLDER


                  DETERMINEX ANDY SCALING            1050
                 FACTORS FOR PROPORTIONAL
                          SCALING

               DETERMINE NEW BOUNDARES AND
                  LOCATIONS OF OBJECTS IN
                   PROTOTYPE BASED ON OLD            1060
                  BOUNDARES, BOUND OBJECT
                  BOUNDARIES, LOCKBITS AND
                   XANDY SCALING FACTORS


                  SCALE OBJECTS TO FIT NEW           1070
                        BOUNDARES


                                                     1080
                OUTPUT COMBINED OBJECT FILE


                                                     1090



                           FIG 10
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 17 of 27


                                                   US 6,178,432 B1
                             1                                                                      2
   METHOD AND APPARATUS FOR CREATING                                 asSociated with the image tag has an effect which is limited
        INTERACTIVE WEB PAGE OBJECTS                                 to displaying a different image in that Same area. The image
                                                                     cannot be moved, resized, overlapped, or combined with
         BACKGROUND OF THE INVENTION                                 other images. Furthermore, a different type of file, Such as a
  The following invention relates generally to displaying            text file or a shape file cannot be inserted into the area.
pages of information on the WorldWide Web (“Web pages”),             Additional HTML objects may be added at the end of the
and Specifically to creating interactive Web pages which             Web page, but those additional objects must be added only
include multimedia features.                                         at the end of the page and cannot be otherwise arranged or
                                                                     intermingled with previously existing objects on the page.
   Information is sent to users of the WorldWide Web via
Web pages which contain information formatted in hyper                  If a Web page designer desires to otherwise change or
text markup language (“HTML"). Users download and view               modify the information displayed in a Web page based on
HTML Web pages using a Web browser such as Netscape                  interaction with the user, the designer is currently limited to
Corporation's Navigator or Microsoft's Internet Explorer.            Stopping the display of the current page and replacing it with
The pages are displayed one at a time on the user's computer         another page. HTML allows one bit map background image,
Screen. Further information about HTML and the World
                                                                15   which is repeated to fill the entire page. The “foreground”
Wide Web may be found in The WorldWide Web Handbook                  consists of a collection of text and imageS which are “laid
by Peter Flynn published by Thomson Computer Press (C)               out' next to each other according to the “tags' in the HTML
1995, which is herein incorporated by reference. Objects on          document. The objects may not overlap. Objects may have
the pages are laid out two dimensionally, and cannot be              a link, which may be a uniform resource location (“URL),
                                                                     which is the name of an “anchor within the same file to
overlapped. Each page can contain hypertext links to other           jump to, or the name of another file. Clicking on the link
pages available on the same web site or on different web             causes the associated file to load. If the file is a Sound file,
Sites. The proceSS by which the information contained in             then it plays, and if the file is an HTML page, then the
Web pages is downloaded by the user's Web browser is                 HTML page is loaded and replaces the previous page. This
called Streaming. Often, information Such as graphic infor      25   is limiting because in many instances, the Web page designer
mation which is contained identically on Several Web pages           may desire to have information pop out of the Web page or
is cached by the user So that the information need not be            be highlighted or enlarged on the Web page, while leaving
downloaded repeatedly for each page, but instead may be              the other information in the Web page on the display. This
accessed from the users hard drive.
                                                                     is, of course, possible by Simply replacing the page with
   Caching of Web pages or information contained on Web              other pages which represent modified versions of the page,
pages Saves considerable time in downloading pages and               but this method of modifying a page is cumberSome and
displaying them, but Web pages are still displayed one at a          ineffective to animate the page.
time. Each Web page can be associated with other Web                    These limitations on the display of Web pages are espe
pages, and it is possible to jump from one page to another           cially noticeable to the multimedia user. It is possible, for
Web page via an HTML link. It is not possible, however, for     35
                                                                     instance, to play a Sound in response to the pressing of a
the user to change the information contained in or the               button or selection of text by the user of a Web page, but the
appearance of a Web page. Furthermore, information from              appearance of the page cannot be altered in connection with
different web pages cannot be combined by the user in a              the playing of the Sound without removing the page from the
Single web page and rearranged. The user is limited when             display and displaying a new page. Furthermore, when a
viewing one Web page to selecting HTML links which will         40
                                                                     video clip or animation is desired to be played from a Web
cause the Web page being observed to Stop being displayed            page, the Web page must include a two dimensional Space
and cause another Web page to be displayed. When the user            which is made available for a Second application to play the
selects an HTML link, then a file corresponding to the               movie or animation. The animation cannot pop up on the
HTML link is loaded. If the file is an HTML page, then the           page and temporarily overlap other objects or Spaces on the
page which is being displayed is removed from the Screen,       45
                                                                     page. It would be desirable if the Space for the video clip or
and the page which was Selected by the hypertext link is             animation could simply appear on the page when needed and
displayed. The user is limited to browsing among web pages,
clicking on links, and loading files. The user's ability to          disappear when finished. It would also be desirable if a
interact with the pages and to combine or associate infor            movie or animation could be displayed in the Space directly
mation from the pages is limited compared to the user's         50
                                                                     by the Web browser without needing to access a separate
ability to manipulate files and objects on his own computer          application for playing the movie or animation.
using a desktop interface. Because the objects displayed on             What is needed is a way to modify and animate the
a single web page do not change in response to interaction           information displayed on a Single Web page without remov
with the user, the manner in which information can be                ing that page from the display and Substituting another Web
presented on a Web page is limited.                             55   page. Freed from the constraint of the need to design and
  JavaScript provides a way to include programs with the             display Separate pages for each change which is to be
objects which are downloaded in a Web page, enabling the             displayed, a designer could animate Web pages and make
                                                                     them interact with the user.
user to change Some page properties. More information
about JavaScript and the Java programming language may be                        SUMMARY OF THE INVENTION
found in Java in a Nutshell by David Flanagan, published by     60
O'Reilly & Associates (C) 1996. JavaScript allows the user to          Accordingly, the present invention provides a System and
change the file associated with an image tag or to write             method for Selectively displaying, moving, and hiding Vari
additional HTML at the end of the document. This capability          ous objects on a Single Web page. The present invention
does not, however give the user the ability to manipulate            includes layering of objects, dynamic loading of additional
images on the Screen. An image tag in HTML is specified to      65   objects onto the currently showing page, and behaviors for
cover a certain area of the page and is associated with an           objects which are more Sophisticated than clicking on
image file that is displayed in that area. Changing the file         objects to load files. The Web page interacts with the user by
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 18 of 27


                                                     US 6,178,432 B1
                               3                                                                     4
responding to user input Such as movement of the mouse                     FIG. 4B is a block diagram which illustrates how a tree of
into different regions occupied by the objects and the user             triggered events occurs when object A, which is in Stack
pressing or releasing the mouse button in those regions. Web            container C along with object B, changes State from “hid
pages created using the present invention are more dynamic              den' to “shown.”
and interactive than current Web pages because the designer               FIG. 5A shows the display process which occurs for a
of the Web page is not limited to simply Sending the user               conventional Set of Web pages.
other Web pages upon the selection of an HTML link.                       FIG. 5B shows the display process for the present inven
Movement of the mouse into or selection of different areas              tion.
on the page causes various objects defined by the designer
to appear, to be played, or to become hidden. Different                    FIG. 6 illustrates how a user defines objects and groups to
objects may be layered on top of other objects in a Stack.              be included in an interactive Web page in one embodiment
Objects may also be displayed together as groups or orga                of the present invention.
nized together into a Switch So that only one object at a time             FIG. 7A illustrates a prototype which contains several
has a certain State.                                                    groupS and objects including a place holder object.
   In one embodiment, a System and method are provided for         15      FIG. 7B illustrates a butterfly object, which is an image of
creating an interactive web page. A plurality of objects are            a butterfly.
defined which are configured to have associated States. The               FIG. 7C illustrates the structure that is created for the
asSociated States include a visible State and a hidden State.           interactive web page that is available for downloading by
An object in the visible State is displayed and an object in the        users as a result of the Web page author attaching the
hidden State is not displayed. Subsets of objects are associ            prototype shown in FIG. 7A to the butterfly object shown in
ated together in Structures So that the State of any object             FIG 7B.
within the Structure is dependent on the States of other                  FIG.7D illustrates the final result of the web page creator
objects within the structure. The plurality of objects and the          attaching a prototype to a bound object.
Structures are placed into an hierarchy in a way which causes             FIG. 8A, FIG. 8B, and FIG. 8C illustrate in detail how
certain objects and structures in the hierarchy to be layered      25
                                                                        lock bits are defined for a white box which is layered below
on top of other objects and Structures in the hierarchy.                a placeholder object So that it appears as a constant border
Behaviors are associated with the objects, and each behavior            around a bound object when a prototype containing the
includes an associated event, an associated action, and an              white box and the placeholder object is attached to a bound
asSociated target object. Each behavior is arranged So that             object.
when the associated event occurs, the associated action is                 FIG. 9 illustrates how lock bits are specified to control the
performed on the associated target object. The performance              Size and location of an object in a prototype when the
of the action on the target object changes the State of the             prototype is attached to a bound object.
target object, and the change of State of the target object is             FIG. 10 is a flow diagram illustrating the process of
a Second event. An event processor is provided which is                 applying a prototype to an object.
configured to process the events as they occur and adjust the      35
States of the objects according to the events and according to                     DETAILED DESCRIPTION OF THE
the behaviors associated with the objects so that the objects                              INVENTION
are displayed or hidden on the web page as events occur.
   These and other features and advantages of the present                  FIG. 1A illustrates a Web page 100 which includes
invention will be presented in more detail in the following        40   multimedia objects which may be either displayed or hidden
Specification of the invention and the figures.                         based on the interaction of a user with Web page 100. Web
                                                                        page 100 is shown on the left before the user has activated
      BRIEF DESCRIPTION OF THE DRAWINGS                                 the interactive features. Web page 100 includes button 102,
                                                                        button 104, button 106, and text 108. FIG. 1B illustrates
   FIG. 1A illustrates a Web page which includes multimedia        45   Web page 100 after a user has activated various interactive
objects which may be either displayed or hidden based on                multimedia features. In one embodiment, a user activates the
the interaction of a user with the Web page.                            multimedia features by moving a mouse pointer 109 to
   FIG. 1B illustrates a Web page after a user has activated            different regions of Web page 100 and manipulating the
various interactive multimedia features.                                mouse button. In other embodiments, a touch Screen is used.
   FIG. 2A illustrates in block diagram form a system for          50   Any other form of input device Such as a joystick or
creating and displaying a Web page.                                     keyboard which enables the user to navigate around Web
   FIG.2B depicts a hardware setup used in one embodiment               page 100 and make Selections may also be used.
of the present invention.                                                  The selection of button 102 by clicking the mouse on the
   FIG. 3A illustrates an example of an object view of an               region of the Screen occupied by button 102 has caused
organizational chart which is interactive according to the
                                                                   55   picture 110 which includes shaded border 112 to appear in
present invention.                                                      a Space which was formerly blank. If the Space in which
                                                                        picture 110 appears contained other objects prior to the
   FIG. 3B illustrates a hierarchical structured object list            display of picture 110, then the Web page creator can choose
which is included in the data file which is associated with the         to display picture 110 on top of objects already displayed So
organization chart of FIG. 3A and which defines the inter          60   that picture 110 partially or fully obscures such objects, to
action of the objects with the user.                                    hide the objects upon the display of picture 110, or to cause
   FIG. 3C depicts how a one to one correspondence is                   picture 110 to be displayed on a layer below the objects.
implemented in one embodiment.                                          Additionally, picture 110 may appear to be wholly or par
   FIG. 4A is a flow diagram which illustrates a process                tially transparent or translucent, and picture 110 may alter
which is executed by a Java applet downloaded by a user            65   the appearance of the objects which are displayed before
from a Web server in order to display and interact with an              picture 110 is activated. As a result of the user Selecting and
interactive Web page.                                                   dragging button 104, button 104 has moved downward,
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 19 of 27


                                                     US 6,178,432 B1
                               S                                                                      6
changed color, and begun to flash. As a result of the user             ments. A build Structure has the property that all of the items
selecting button 106, a series of lines have been displayed            contained in it are shown up to the current item and all items
around button 106, and sound is also being played. When the            after the current item are hidden. Prototype authoring mod
user moves mouser pointer 109 into the region occupied by              ule 204 also determines a set of behaviors for the objects
text 108, a starburst graphic 114 is displayed behind text 108         included in the prototype. A behavior includes an event, an
so that text 108 is not obscured and occupies a layer on top           action, and a target object arranged So that when the event
of starburst graphic 114. Each of the above enhancements to            occurs the action is directed on the target object. Events are
the Web page occur as result of an interaction with the user           defined as certain State changes of objects or user input
and do not require the Separate display of an additional page.         actions Such as a mouse click. For example, when a mouse
The enhancements are created and produced as part of a                 click occurs within the area defined for an object on the
Single Web page.                                                       Screen, then any behavior contained in that object which is
   FIG. 2A illustrates in block diagram form a system for              defined to occur in the event of a mouse click will be found
creating and displaying a Web page such as Web page 100                and the action defined for that behavior will be executed on
displayed in FIG. 1 and FIG. 1A. FIG. 2A is divided into two           the target object.
Systems. Authoring System 200 creates the objects,                15      Web page authoring module 208 is the product which
structures, and behaviors which make up an interactive Web             enables a user to Select and manipulate prototypes and to
page. Delivery system 202 delivers the interactive Web page            bind objects to those prototypes. In one embodiment, the
to a user and modifies the appearance of the Web page                  Web page authoring module 208 is referred to as NET
according to user input.                                               ITTMNow!. Prototypes are used to add interactive behavior
   In one embodiment, authoring system 200 includes a                  to a web page. By Selecting and arranging prototypes and
prototype authoring module 204, which creates a set of                 attaching the prototypes to objects, a user is able to Specify
prototypes 206. The prototypes 206 are user by Web page                an interactive Web page. Once the interactive page is
authoring module 208. In one embodiment, prototype                     defined, the files associated with the page are Stored on and
authoring module 204 is referred to as NET-ITTM Live!.                 distributed by Web server 210. Web server 210 includes data
NET-IT Live! enables an author to define prototypes which         25   Storage 212 which Stores the files associated with the inter
are objects or groups of objects which are associated                  active Web page including objects and Structures and their
together. Objects may include text, images, shapes, or                 behaviors, and a Java(E) applet which is used to Selectively
Sounds. The prototype author Selects and arranges various              display the objects based on the occurrence of certain events
objects together to define a prototype. Some prototypes                including user input events. The data files Stored in data
contain a place holder which can be bound to an object                 Storage 212 are not organized as a Series of variations of an
which is selected by a Web page creator who is using Web               interactive Web page which are themselves Web pages.
page authoring module 208. Prototype authoring module                  Instead, data Storage 212 Stores the content of an interactive
204 thus enables a prototype creator to define prototypes              Web page as a series of objects and structures which may be
which consist of objects, including a placeholder object.              displayed at different times according to their behaviors
   When the Web page creator attaches a prototype to an           35   which depend on events. Data Storage 212 also includes a
object, then the prototype “wraps around the object and the            Java applet which controls the displaying and hiding of
object is inserted into or “bound” to the placeholder so that          objects upon the occurrence of events. Browser 214 down
a combination of the prototype and the bound object is                 loads the objects and structures and their behaviors and the
created. This combination includes all of the objects and              Java applet which is included in data Storage 212 through a
behaviors included in the prototype and the bound object. In      40   process which is know as Streaming. Browser 214 also
the embodiment shown, prototypes are created first and Web             includes a Java run-time environment and libraries 216
pages are created from the prototypes. In other                        which enables the browser to run the Java applet down
embodiments, Web pages are created directly by defining                loaded from data Storage 212. The Java applet manages the
and Selecting objects. It should be appreciated that whenever          display of objects and the interaction of the user with the
an action is described as being accomplished by prototype         45   objects and Structures downloaded from data Storage 212.
authoring module 204, the same action could alternatively                 FIG.2B depicts a hardware setup used in one embodiment
be accomplished directly by the Web page author. The use               of the present invention. Computer 250 includes a process
of the prototypes makes Web page creation a faster, more               ing unit 252 and monitor 254. Processing unit 252 is
high level proceSS for the user who has a library of proto             connected to storage unit 256. Modules 204 and Web page
types created by prototype authoring module 204. The              50   authoring module 208 are stored on storage unit 256. If the
definition of prototypes by prototype authoring module 204             user is defining his own prototypes 206, then the user
is Somewhat more complicated than the use of the proto                 designs them using prototype authoring module 204 and
types to define an interactive Web page. In certain                    Stores them on Storage unit 256. If the user is using pre
embodiments, the Web page author is not provided with                  defined prototypes already Stored on Storage unit 256, then
prototype authoring module 204, but is only provided a Set        55   the user Simply accesses them using processing unit 252 to
of prototypes 206. The Web page author makes selections                create data Storage 212. In the embodiment shown, proto
from the prototypes and attaches the prototype to user                 type authoring module 204 and Web page authoring module
defined objects.                                                       208 are implemented on the same computer. In other
   Objects are organized into Structures which include                 embodiments, prototype authoring module 204 createS pro
groups, Stacks, and Switches. A group is a collection of          60   totypes 206 on a different computer and Web page authoring
objects which are all displayed or hidden together. A Stack            module 208 receives prototypes 206 via the internet. Data
is a group of objects which are displayed one at a time So that        Storage 212 is then Stored on Storage unit 256 So that
when one of the objects in the Stack is displayed, all of the          computer 250 may function as Web server 210. In other
other objects are hidden. A switch is a set of objects which           embodiments, Web server 210 and Web page authoring
are organized So that only one of the objects is in a given       65   module 208 are implemented on different computer. In
State. In one embodiment, the State is the State of being on           general, it is a feature of the present invention that prototype
or off. A “build” structure is also defined in certain embodi          authoring module 204, Web page authoring module 208, and
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 20 of 27


                                                     US 6,178,432 B1
                            7                                                                          8
Web server 210 may all be implemented on a single                         A Robin group 322 is defined next. The purpose of Robin
computer, or may individually be implemented in any com                 group 322 is to display the name “Robin' on the chart and
bination on Separate computers connected by the Internet or             also to contain the behaviors that will occur when the user
other network.                                                          moves mouse pointer 312 into region 314 or clicks the
   Computer 250 is connected to the Internet 260, as is                 mouse when mouse pointer 312 is in region 314. Because
computer 270. Computer 270 includes processing unit 272                 Robin group 322 is defined after background group 320 in
and monitor 274. Web page 100 is shown displayed on                     the described embodiment, it will appear on top of back
monitor 274. Processing unit 272 is also connected to                   ground group 320. Robin group 322 consists first of the
storage unit 276. Java runtime environment and libraries 216            “Robin' text object 323. Robin group 322 also includes two
and a Web browser is also stored on storage unit 276. In                behaviors. Each behavior includes an event, an action and a
other embodiments, Java run-time environment and libraries              target. For a first behavior 324, the event is the mouse
216 and the Web browser are split. For example, on certain              entering a region defined of the Screen. In one embodiment,
very small “web devices,” the Java may run on an interme                the Robin region is defined by four points which represent
diate Server. Data Storage 212 are transferred from Storage             the four comers of a rectangle. Other methods of defining a
unit 256 to storage unit 276 via Internet 260 using a standard     15
                                                                        region may be used as well. The action Specified is to Show
streaming process. This process is described in the HTTP                the target, which in this case is the Robin annotation
                                                                        described below. A behavior 326 is also defined with the
and the HTTPS documentation, which are herein incorpo                   event being a mouse click within the Robin region. Upon the
rated by reference. Once data Storage 212 are transferred to            occurrence of that event, the action is to play the target
storage unit 276, processing unit 272 causes Web page 100               which is the Robin greeting defined below. In the example
to be displayed on monitor 274 using a Java applet received             shown, all defined behaviors are contained in Structures
from computer 250 as part of data storage 212.                          which contain objects. It should be noted that behaviors may
   FIG. 3A illustrates an example of an object view of an               also be contained in objects. In general, whenever groups or
organizational chart 300 which is interactive according to              objects are mentioned or referred to as being Searched or
the present invention. Organizational chart 300 includes a              otherwise operated on, it should be understood that either
frame 302, a Robin group 304, a Tom group 306, and a Jill          25   objects or groups or both objects and groups are intended to
group 308. Annotation 310 consists of a photograph. Anno                be included.
tation 310 is displayed when a user moves a mouse pointer                  Similarly, a Tom group 330 includes a “Tom’ text object
312 into a region 314 Surrounding Robin group 304. A                    332, a behavior 334 and a behavior 336. Upon the occur
greeting Sound, which is not shown, is played when the user             rence of the event of mouse pointer 312 entering the Tom
clicks the mouse button while mouse pointer 312 is in region            region, behavior 334 shows the Tom annotation. Upon the
314. FIG. 3B illustrates a hierarchical structured object list          occurrence of the event of the mouse clicking while posi
which is included in the data file which is associated with the         tioned in the Tom region, behavior 336 causes the Tom
organization chart of FIG. 3A, and which defines the inter              greeting to be played. Jill group 340 also includes a “Jill”
action of the objects with the user.                                    text object 342, a behavior 344, and a behavior 346.
   Background group 320 is listed first and consists of the        35      The various annotation objects are organized into an
lines and rectangles which make up the frame 302 of                     annotations stack 350. In one embodiment, the annotations
organizational chart 300. Background group 320 is referred              are picture files which include bit maps of photographs using
to as a background group because it appears on the bottom               the JPEG format. It should be appreciated that other formats
layer of the display and So is always in the background. In             could equivalently be used. Because it is a Stack, annotations
the embodiment shown, Structures and objects are hierar            40   stack 350 ensures that only one of the annotations is showing
chically organized in back to front order, So that objects              at any given time. Ablank annotation 351 is provided for the
which appear on the lower layers are listed first and objects           time before mouse pointer 312 has moved into any of the
which appear on upper layers are listed last.                           regions defined for the various groups. Because blank anno
   Background group 320 is listed first in the list and so is           tations 351 is the first element in the stack, it is visible when
displayed on the bottom layer. In other embodiments, the           45   the System is initialized and remains visible until another
layering is not defined by the ordering of the Structures and           element becomes visible. Also included in annotations Stack
objects, but is instead defined by an explicit “layer number”           350 are a Robin annotation 352, a Tom annotation 354, and
assigned to each object. Thus, different objects in the same            a Jill annotation 356 each include a photo of Robin, Tom,
Stack may be placed in different layers. Background group               and Jill respectively. AS the mouse moves from one region
320 includes a series of shape objects 321. Background             50   to another region, the organization of the annotation objects
group 320 is a group Structure because all of the objects               into the Stack Structure ensures that the showing or playing
which are included in background group 320 are either made              of one annotation causes all of the other annotations to
Visible together or hidden together. Each line and rectangle            disappear. In the embodiment shown, no annotation (i.e. the
included as a shape object in the Series of shape objects 321           blank annotation object) is shown initially and once one
is defined with sufficient points to describe its location and     55   annotation appears, it remains visible until mouse pointer
size. Any format available to one of ordinary skill in the art          312 moves into another box on the organizational chart
of defining Such shape elements in a drawing may be used.               which corresponds to a defined group. If a blank group had
In one embodiment, graphics metafiles are used as the file              been defined with a behavior to make visible blank anno
format for shapes. It should be appreciated that other formats          tations 351 upon mouse pointer 312 moving to a region
could equivalently be used. In general, objects in the hier        60   defined as all of the Space around the regions corresponding
archical Structured object list include properties which                to Robin group 322, Tom group 330, and 340, then each
Specify the position and, if necessary, the orientation of the          annotation would disappear once mouse pointer 312 left its
object. These properties are not shown in the hierarchical              region and no annotation (i.e. the blank annotation object)
structured object list for the sake of simplicity, but it should        would appear until mouse pointer 312 moved into another
be understood that Such properties are defined for objects So      65   annotation region.
that a position is specified for the object which corresponds              The greetings are organized into a greeting Switch Struc
to the position of the object shown in the object view.                 ture 360 which ensures that only one greeting is played at a
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 21 of 27


                                                       US 6,178,432 B1
                                9                                                                       10
time by ensuring that only one greeting is on at a time. A one            defined by behaviors So that they occur in response to State
to one correspondence is set up between the State of being                changes or other events which are caused indirectly by
on and the greeting playing. FIG. 3C depicts how the one to               behaviors of objects instead of being caused directly by
one correspondence is implemented in one embodiment. A                    actions of the user.
Set of behaviors are defined for each greeting object Such So                The process starts at step 400 and in step 402, the applet
that when the greeting object assumes the on State (the                   gets the first “page'. The "page' is not a Standard Web page
event) the greeting object plays (the action) itself (the target)         but is instead a set of objects and/or Structures which include
and when the greeting object is in the off State, then the                behaviors. These objects and Structures are not grouped
greeting object Stops itself. When the greeting object is                 together in order to be displayed simultaneously on a Single
played, it automatically changes to the on State and when the             web page, but are instead grouped together to be displayed
greeting object is Stopped, it changes to the off State.                  interactively on an interactive "page' in response to input
   The greeting Switch Structure ensures that only one of the             events caused by the user. In Step 404, the applet initializes
defined greeting objects is on at any given time, and if no               the visibility of each object. Objects which are to be hidden
greeting is being played, then a blank greeting object 361 is             are tagged as hidden. For example, every object in each
turned on. A Tom greeting 362, a Robin greeting 364, and a           15
                                                                          Stack except for the first object is tagged as hidden. All
Jill greeting 366 each includes the set of four behaviors                 visible objects are drawn in step 406. Visible objects are said
which ensures a one to one correspondence between the on                  to be “drawn” when they are bit mapped onto the display. In
State the Sound playing. In one embodiment, the greetings                 other embodiments, displayS which are not bit mapped
are Sound files using the mu-lau format. It should be                     displays are used. In Such embodiments, visible objects are
appreciated that other formats could equivalently be used.                drawn when they are presented on the display. In general,
                                                                          objects are described as being either “drawn” or “displayed”
   A number of Special actions are defined which may be                   when they are made visible (i.e. not tagged as being hidden).
performed on Stacks or Switches as targets. These actions                 Objects which are drawn are also referred to as being
directly control which element of a switch is the active                  "played.” Being "played' is a more general term which
element or which element of a Stack is displayed. These                   refers to shape objects and other multimedia objects Such as
actions are first, last, next, and previous. First makes the first   25   Sound objects which become active. Next, the applet enters
element the active or displayed element, last makes the last              a state 408 in which it waits for events and processes those
element the active or displayed element , next makes the                  events as they occur.
next element the active or displayed element; and previous                   A redraw event is a special event which is generated by
makes the previous element the active or displayed element.               the System. The Screen bit map is regenerated from the
These special actions are often included in behaviors that are            objects which are visible. Upon the occurrence of a redraw
contained in groups which also include button objects that                event, control is transferred to step 406 and all visible
display the first, last, next, and previous Selections. The               objects, that is all objects which are not tagged as hidden, are
appropriate action occurs when the user clicks on the correct             redrawn. Control is then transferred back to state 408 and the
button. The processing of any of these actions by a Stack or              System waits for other events.
Switch may trigger a State change for the Stack or Switch So         35      If the event is a user input event, then the applet must
that the Stack or Switch is changed to a special State of having          determine the objects which contain behaviors that will be
a first or last element active. The existence of the Stack or             triggered by the event. In one embodiment, the user input
Switch in that Special State in turn may trigger other actions            device is a mouse and So the applet will look up all objects
defined in behaviors contained in Structures or objects.                  that contain the mouse position which is associated with the
   By Specifying objects, organizing the objects into Struc          40   user input event in step 410. Events involving the mouse
tures Such as Stacks, Switches, and groups, organizing the                may include any movement of the mouse, the pressing of the
Structures in a back to front/background to foreground order;             mouse button (“mouse down”), the releasing of the mouse
and including behaviors which are defined for objects or                  button (“mouse up’), a combination of a mouse down and a
structures, the behavior of the interactive Web page is                   mouse up (“mouse click”), or any combination or sequence
completely defined to create the interactive organizational          45   of mouse clickS. Special drag and drop events which also
chart 300. Once each structure, group and behavior is                     involve the mouse include the beginning of a drag ("drag
downloaded by the user, all of the information required to                Start”), the ending of a drag ("drag end”) and a drop. In Some
dynamically change the Web page is possessed by the user                  embodiments, the mouse has Several buttons and an addi
and all that is required in order to play the interactive Web             tional Set of mouse events is defined for each button.
page is the Java applet which is configured to monitor events        50      Once the applet has determined all the objects that contain
and implement the various behaviors of the objects and                    the mouse position in Step 410, the applet performs in Step
Structures in response to the events So that the proper objects           414 all actions which are specified by behaviors which
are played and hidden at the proper times.                                match the particular mouse event that occurred. In Step 418,
   FIG. 4A is a flow diagram which illustrates a process                  the applet notes any State changes caused by the actions
which is executed by a Java applet downloaded by a user              55   performed. In Step 422, the applet notifies any Structures of
from Web server 210 in order to display and interact with an              State changes of objects in that Structure. In Step 430, the
interactive Web page. The Java applet displays the objects                events which are triggered by the State changes noted in Step
according to the rules implicit in their defined Structures and           418 or by state changes that occurred in the containers which
performs the actions Specified in the behaviors on the targets            were notified in Step 422 or elements in those containers are
upon the occurrence of the events Specified in the behaviors.        60   determined and control is transferred to state 408 where the
The actions implemented include primitive actions Such as                 triggered events are processed. In one embodiment, when
showing, hiding, or playing objects as well as actions which              Such a triggered event occurs, control is transferred directly
cause State changes in objects and notification actions which             from state 408 to step 414 since step 410, looking up the
occur automatically as a result of the inclusion of an object             objects which contain the mouse position, is not necessary
within certain Structures Such as Stacks or Switches. Actions        65   for triggered events.
which cause State changes often trigger other actions which                  Triggered events are caused by State changes that occur
are referred to as "triggered actions.' Triggered actions are             when an action is performed on an object. Actions are
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 22 of 27


                                                     US 6,178,432 B1
                               11                                                                      12
performed on objects as a result of behaviors and as a result           triggered events which result from a single user event are
of the structure in which an object is contained (the objects           allowed to play out and trigger other events until all trig
“container”). AS described above, actions are performed on              gered events are processed before the next user event. In
target objects as a result of behaviors which each contain an           other embodiments, user events are allowed to interrupt the
event, an action, and a target. The action is performed on the          triggered events, and redraw events are only permitted to
target object when the event occurs. The event defined for              occur after all triggered events from the last user input are
each behavior is also referred to as the triggering event for           processed.
that behavior, since the behavior's action is performed on the             AS mentioned above, triggered events occur when an
target object when the event occurs. Actions are also per               event matches a behavior which contains an action that
formed on objects in containers when a container is notified            causes a State change. The occurrence of the State change is
of a State change in one of its elements.                               itself an event. The State change may cause another action to
   Therefore, when an object changes State, that State change           occur which triggers yet another event. For example, if the
may trigger numerous events. When the object changes                    action is the turning on of an object, then the object notifies
State, the object's container is notified, causing the container        its structure of that State change. If the Structure is a Switch
to perform actions on the other objects which it contains.         15
                                                                        and the action is the turning on of an object which was
Other events are triggered by any behaviors which include               previously off, then if an object contained in the Switch was
the State change of the objects as a triggering event. A “tree'         on before the action, that object must be turned off. Turning
of triggered events may occur as a result of one State change           off that object may, in turn, be an event for which a behavior
Since each event in the Set of events triggered by the State            is defined that includes another action which may change the
change may be a State change which in turn triggers other               State of another object. Special actions whose targets are
Sets of events.                                                         Stacks or Switches may also trigger events. An action Such as
                                                                        first, last, next, or previous directed to a target Switch will
  In one embodiment, the efficiency of the applet is                    change the current active object of the Switch and therefore
increased by the fact that no Search through all of the objects         will change the State of that object. The State change of the
is needed to find all of the behaviors which contain a                  object is an event that may cause the object to be displayed
triggering event that matches the State change which               25   or otherwise changed and may also trigger other events. If
occurred. All of the behaviors which contain a State change             the action is show or hide an object, then the object will be
of a given object as the triggering event are contained in that         tagged as being shown or hidden and when the redraw
object. Therefore, when a State change occurs, all triggered            occurs, the object will be appropriately handled. Showing or
events caused by behaviors are found by Searching only the              hiding the object causes the State of the object to change, and
behaviors of the object which changed state. No other search            may impact the Structure in which the object is contained.
is necessary because no other objects contain behaviors for                Thus, a user input Such as mouse event causes the applet
which the triggering event is the State change of the object.           to look up objects which contain behaviors that include the
In other embodiments, this constraint that an object may not            mouse event. In one embodiment, the efficiency of the
include a behavior which contains a triggering events which             applet’s Search is increased by first checking whether the
is a State change of another object is not imposed. Objects        35   mouse event occurred within the boundary of each group
are allowed to include behaviors which contain triggering               and only Searching for objects contained in the groups in
events which are State changes in other objects. In Such                which the mouse event location is included. In one
embodiments, it is necessary to Search the behaviors of all             embodiment, the applet only Searches visible objects which
objects to determine the triggered events when any object               contain the mouse position. Once the objects which contain
changes State.                                                     40   the position of the mouse are found, then the applet looks
   FIG. 4B is a block diagram which illustrates how a tree of           through the behaviors of all found objects and performs the
triggered events occurs when object A, which is in Stack                actions which are defined in behaviors which are triggered
container C along with object B, changes State from “hid                by the particular mouse event which occurred. Those actions
den' to “shown.” In block 450, the action “show' is per                 may cause events which trigger other actions and events.
formed on object A. Object A changes state to “shown” in           45      Triggered events occur in the organizational chart
block 452. In block 454, behaviors are searched for events              example described in FIG. 3A and FIG. 3B. For example,
which match the event, “object A shown.” In block 456, an               Suppose that the mouse is located in the region defined for
action in a found behavior is performed on its target object            the Robin group 314 and that the mouse button has already
X and target object X changes state in block 458. In block              been clicked So that the Robin greeting is currently playing.
460, an action in a found behavior is performed on its target      50   For the purpose of this example it is assumed that all
object Y and target object Y changes state in block 462. In             triggered events from the last user input have completely
block 464, container C is notified of A's change of state. In           played out, that is, all actions which directly or indirectly
block 466, the container changes the state of object B. Thus,           result from the State changes have been performed by the
As change of State triggerS State changes in objects B, X,              applet. When the user moves the mouse from the Robin
and Y. The State changes in B, X, and Y are each triggered         55   region to the Tom region, the applet looks up all visible
events which may themselves trigger other events. All Such              objects or groups which correspond to the new mouse
triggered events are determined and processed by the applet.            position. The Tom group is found, and the behavior which
   It should be noted that triggered events may occur Simul             Specifies that upon the mouse entering the Tom group
taneously to or interspersed between new user input events              region, the Tom annotation will be shown is triggered. The
or redraw events. Different embodiment of the invention            60   showing of the Tom annotation changes the State of the Tom
prioritize the processing of events in different manners.               annotation to “on” as a result of a one to one correspondence
Generally, it is not critical which events take priority. In one        defined for being shown and being “on”. The Tom annota
embodiment, System redraw events are given the highest                  tion notifies the Stack Structure which is its container that it
priority and are executed as they occur with each object                has changed State. This causes the Robin annotation to be
being displayed or hidden according to its particular State of     65   turned off because only one member of a Stack may be on at
being tagged or being hidden at the time of the redraw event.           a given time. Turning the Robin annotation off causes the
Triggered events receive the next highest priority So that all          Robin annotation to be hidden.
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 23 of 27


                                                    US 6,178,432 B1
                             13                                                                    14
   Next, the user clicks on the Tom group region. This causes         includes the various types of objects available to the user.
the play greeting action to be performed according to the             These include text objects, shape objects, bit maps, clip art,
behavior defined for the Tom group that a mouse click in the          Sounds, buttons, checkboxes, menus, and entry fields. In one
Tom group region causes the Tom greeting to be played. The            embodiment, the user may also choose to import a document
playing of the Tom greeting causes the Tom greeting object            and convert it into an object Suitable for display on an
to be turned on according to the behaviors defined in FIG.            interactive Web page. For example, a Microsoft Word(R)
3C which implement a one to one correspondence between                document is converted in one embodiment to a Series of
the playing of the Tom greeting and the Tom greeting being            objects with each page of the document defined as a group
on. Because the Tom greeting is part of the greeting Switch,          of drawing and text objects. The user may select as many
the greeting switch is notified that the state of the Tom             objects as desired to include in an interactive Web page. AS
greeting object has changed to on and the greeting Switch             objects are Selected, dialog box 610 appears So that the user
therefore turns off the Robin greeting object Since only one          may specify attributes of the object. In the embodiment
object within the greeting Switch may be turned on at any             shown, the user may choose, for example, whether to hide
given time. Turning off the Robin greeting causes the Robin           the selected object initially so that the object is not shown
greeting to Stop playing according to the behavior defined       15   when the interactive Web page is initially accessed. The user
for the Robin greeting that when the Robin greeting is turned         also may choose whether the object will be downloaded
off, the Robin Sound stops playing.                                   separately from the rest of the objects on the interactive Web
   Thus, by defining objects, placing objects in Structures,          page only when activated by the user or whether the object
and defining behaviors for the objects and Structures, it is          will be loaded immediately when the page is accessed.
possible to cause a cascading Set of actions to occur as the             The user may also Select Structures in which to place
result of a single user input. By defining the objects,               objects from menu 620. Menu 620 includes the group, stack
Structures, and behaviors, a Web page designer is able to             and Switch list Structures. In one embodiment, dialog box
program relatively complex processes in an organized and              630 appears to aid the user in defining the properties of the
concise fashion. The Structures and objects with their                Structures which are Selected. In the embodiment shown, the
defined behaviors and the Java applet are downloaded by the      25   user can decide whether to implement looping in a Stack
user who wishes to view or “play” the Web page and the                Structure. Looping causes the Stack to loop from the last
                                                                      element to the first element when the next command is
complex cascade of actions which result from the user's               received by the Stack. If looping is not Selected, then when
input to the Web page display is implemented.
   FIG. 5A shows the display process which occurs for a               a next command is received and the Stack is at its last object,
conventional set of Web pages. Root page 500 and root page            then a message is generated which States that the Stack is
502 both contain HTML information which is always dis                 already at its last element. The user also Selects from menu
played upon the display of the page which contains the                dialog box 630 a rate in frames per second for the automatic
information.                                                          display of the objects in the Stack. This feature is used when
                                                                      the objects in the Stack are displayed Successively as in a
   Selection of link 506 causes root page 500 to be removed      35   Slide show or animation. Flipping through the elements of
from the display and root page 502 to be displayed.                   the Stack is referred to as "playing the Stack. Playing the
Likewise, link 508 causes root page 500 to be displayed and           Stack causes the Stack to automatically move to its next
root page 502 to be removed. Graphics object 504 and                  element after the current element’s “duration' is finished.
graphics object 505 are downloaded separately from root               The Stack may either Stop or loop when it reaches the last
page 500 and root page 502 and are inserted in spaces 520,       40   element. Playing the Stack can also be done in backwards
spaces 522, and spaces 524 which are left blank for the               order.
graphics objects. FIG. 5B shows the display process for the              AS the user Selects objects and structures, the objects are
present invention. Page 550 is a Single page which may                displayed in an object view 640 according to the specified
interchangeably or simultaneously display object 552, object          Spatial location of the object. Objects and Structures are also
554, object 556, object 558, object 560, and object 562. By      45   displayed in order according to their layering in a structure/
displaying any and all combinations of the objects, Page 550          object list 650. In one embodiment, the order of the struc
is able to display a large number of permutations of page             tures and objects in structure/object list 650 determines the
displayS, based on the user input.                                    layer on which objects and Structures are displayed. Objects
   Each of the objects may be displayed or hidden according           and Structures listed first are on the lowest layers. Objects
to user input.                                                   50   and structures which occur later on the list are on higher
   Furthermore, objects such as display objects 554 and               layers and will be displayed on top of the objects on lower
display objects 552 may be displayed at a number of                   layers. Object view 640 and structure/object list 650 are
different locations. Objects may be freely rearranged to              linked So that Selecting an object in either of the views finds
overlap other objects. Overlapped objects may be displayed            the object in the other view as well. In one embodiment, drag
partially obscured or may be hidden as a result of a State       55   and drop capability is implemented So that objects may be
change. In certain embodiments, objects are moved on the              dragged from one list to another and objects may be dragged
Screen by the user by dragging and dropping them arbitrarily          to behaviors to define targets for the behaviors.
on 550. All these operations occur without moving to a                   The procedure for defining the organizational chart illus
separate Web page via an HTML link. If an action is                   trated in FIG. 3A is described below. The user selects adding
triggered which requires an object which is not included in      60   a group 651 from menu 620 and the group appears in
the set objects which are initially downloaded, then that             structure/object list 650. The user assigns the group the
object is Subsequently downloaded and dealt with according            name “Robin.” Next, the user selects a text object 652 from
to the State of the System.                                           object menu 600 and types in the text "Robin' and the user
   FIG. 6 illustrates how a user defines objects and groups to        also selects a background color filler shape object 654 from
be included in an interactive Web page in one embodiment         65   object menu 600 to include in the Robin group and inserts
of the present invention. A user desiring to create a Web page        shape object 654 before text object 652 so that it will appear
first selects an object from an object menu 600 which                 as background for the text. Display objects 562 and shape
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 24 of 27


                                                     US 6,178,432 B1
                              15                                                                      16
object 654 are displayed in both object view 640 and                    object. Lock bits used to override default sizing and location
structure/object list 650. Display objects 562 and shape                properties and their effect will be further described below. In
object 654 may be positioned and resized on object view 640             other embodiments, default Sizing and location properties
by manipulating the mouse to drag, drop, and resize the                 other than proportional resizing and relocation are Specified
objects. Display objects 562 and shape object 654 are placed            for the objects in a prototype.
inside group 651 by dragging them to group 651. Group 651,                 Prototype 703 shown in FIG. 7A includes a button group
display objects 562 and shape object 654 may also be                    706. Button group 706 includes a property 707, a text object
reordered in structure/object list 650 by dragging and drop             708 and a frame object 710 which is a shape object. Text
ping them among other objects and structures.                           object 708 and frame object 710 are shown in object list 702
   The user also defines a behavior for Robin group 651 by              under button group 706 and are shown displayed as button
Setting the event to mouse click, Setting the action to show,           group 706 in object view 700. Button group 706 also
and Setting the target to be the Robin annotation. In one               includes a behavior 712 that when a mouse click event
embodiment, behavior menu 660 is used to aid the user in                occurs inside the button group, then a sheet group 714 is
Selecting an event and an action for the behavior. Actions              made visible or shown.
which may be Selected include Show, hide, toggle Show/hide,        15      Property 707 is defined by a set of lock bits selected by the
play, Stop, next previous, first and last. Events which may be          prototype creator to specify that the Size and position of the
Selected include mouse events, object shown, object hidden,             objects in button group 706 does not change relative to the
first, and last. The target is defined by Selecting the target          size and position of the bound object to which prototype 703
object during behavior definition or by dragging the target             is attached. This is desirable for a button since the user is
object to the behavior. The behavior is placed within group             likely to want a Standard size button, not a different size
651 by the user. Other behaviors are also defined for Robin             button for every different size bound object. Lock bits are
group 651 as well and the remaining objects in the organi               also set so that the initial distance between the button and the
Zational chart are likewise defined until a complete list as the        bound object is absolutely defined when the prototype is
one shown in FIG. 3B is created.                                        initially attached to the bound object. Lock bits are also Set
   The above description shows that it is possible to define       25   So that after the prototype is attached to the bound object,
objects and behaviors and to organize them into groups. So              further adjustment by the user of the position of the bound
that the objects are displayed or played interactively accord           object does not also move the button. In other words, Lock
ing to behaviors which respond to user input events. In one             bits are defined so that the button and the bound object may
embodiment, individual objects are specified by the user,               be moved independently of each other. Note that the prop
however, Specifying every background object Such as shape               erties of other structures and objects defined by lock bits are
object 654 in each group in which it occurs can be a time               not shown in object list 702 for the sake of simplicity in the
consuming process. Therefore, the present invention also                example list.
provides a system and method for defining prototypes which                 Sheet group 714 includes a place holder object 716. 716
contain Standard background or filler objects and which also            has a behavior X 717 which is assigned to it and which is
contain a placeholder object that enables the placeholder to       35   included along with any other behavior that belongs to an
be attached to a user Specified object So that objects and              object which is bound to placeholder object 716. Behavior
behaviors in the prototype are automatically conformed to               X could be any behavior, for example, behavior X could be
the placeholder object and Specified for the user.                      the behavior, “when shown, play open Sound.” Sheet group
   FIG. 7A illustrates a prototype which contains several               714 also includes a white box 718, a right shadow 720, and
groupS and objects including a place holder object. An object      40   bottom shadow 722. Sheet group 714 also includes a behav
view 700 and a hierarchical structured object list 702 are              ior which Specifies that in the event of a mouse click inside
shown for a prototype 703. Each object and structure listed             its borders, sheet group 714 is hidden. Placeholder object
in the prototype is included in the interactive web page being          716, white box 718, right shadow 720, and bottom shadow
created when the prototype is Selected by the user. Some                722 are also shown in object view 700. Placeholder object
prototypes contain a placeholder object which is bound to a        45   716 is shown as a dashed box because it has no appearance
user Specified object when the user attaches the prototype to           itself and exists only for the purpose of being bound to an
the user Specified object. The user Specified object to which           object when prototype 703 is attached to an object.
the prototype is attached is referred to as the “bound” object.            AS noted above, the various properties of the objects and
When the prototype is attached to the bound object, then                structures listed in object list 702 specified by lock bits are
each object in the prototype is resized and relocated accord       50   not listed except for property 707 of button group 706. Each
ing to the size and position of the user Specified object. In           of the objects in sheet group 714, however, do contain Such
one embodiment, each object in a prototype has a default                properties. White box 718 is intended to appear as a constant
property that it is resized and relocated So that its new size          width border around the bound object when the bound object
and location is proportionally the same relative to the bound           is bound to placeholder 716 and is displayed on top of white
object as its old size and location was relative to the            55   box 718. If white box 718 were resized proportionally to the
placeholder object. For example, a 1 unit by 1 unit object              bound object, then the width of the border on the sides would
which is located 1 unit to the left of and one unit above the           be different from the width of the border on the top and
upper left edge of a 1 unit by 1 unit placeholder is resized            bottom if the aspect ratio of the bound object happens to be
to 2 units by 2 units and relocated to be 2 units above and             different from the aspect ratio of placeholder object 716.
2 units to the left of the upper left edge of a 2 unit by 2 unit   60   Lock bits are therefore specified for white box 718 which
bound object.                                                           cause it to have a property which creates a constant border
   Lock bits can be specified by the user to redefine the               around the bound object, regardless of the size of the bound
sizing and location properties of objects and structures So             object. Similarly, right shadow 720 has lock bits which
that they are not proportionally resized and relocated. For             Specify that its length is resized according to the height of
example, certain lock bits cause the size of an object to be       65   the bound object, but its width is held constant and bottom
defined absolutely So that its size and distance from the               shadow 722 has lock bits which specify that its length is
bound object is constant regardless of the size of the bound            resized according to the width of the bound object, but its
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 25 of 27


                                                      US 6,178,432 B1
                              17                                                                       18
height is held constant. Furthermore, the position of right              bottom borders have a different width, 2 units, than the width
shadow 720 is locked to the right edge of the bound object               of the right and left borders, 3 units.
and the position of bottom shadow 722 is locked to the                      FIG. 8C illustrates the lock bits which are defined to cause
bottom edge of the bound object.                                         resized white box 830 to create a constant 1 unit border
   FIG. 7B illustrates a butterfly object 740, which is an               around bound object 804. Lock bit 812 is selected so that the
image of a butterfly. Prototype 703 is attached to butterfly             position of the top edge of resized white box is locked
object 740 so that prototype 716 wraps around butterfly                  relative to the top edge of bound object 804. Lock bit 814 is
object 740 and butterfly object 740 is bound to placeholder              Selected So that the position of the right edge of resized white
716. Butterfly object 740 includes a behavior 742 that upon              box is locked relative to the right edge of bound object 804.
the event of a mouse click, a flutter Sound is played. Once              Lock bit 818 is selected so that the position of the bottom
the Web page author selects prototype 703 and attaches it to             edge of resized white box is locked relative to the bottom
butterfly object 740, the Web page author may rearrange and              edge of bound object 804. Lock bit 820 is selected so that the
resize the objects as desired. When butterfly object 740                 position of the left edge of resized white box is locked
moved or resized, then the objects contained in prototype                relative to the left edge of bound object 804. Note that lock
703 are moved and resized according to the lock bits which          15   bit 822, which would lock the width of white box 800 at a
are defined for each object.                                             constant value and lock bit 824, which would lock the height
  FIG. 7C illustrates the structure that is created for the              of white box 800 at a constant value are not set. Lock bit 822
interactive web page that is available for downloading by                and lock bit 824 would be set for an object such as a button
users as a result of the Web page author attaching prototype             which has a constant size regardless of the Size of the bound
703 shown in FIG. 7A to butterfly object 740 shown in FIG.               object. In one embodiment, the lock bits are selected by the
7B. The structure includes button group 706, text 708, frame             creator of the prototype and are completely transparent to
710, and behavior 712. Sheet group 714 is also included, but             the creator of the interactive Web page who attaches the
placeholder object 716 is replaced by butterfly object 740.              prototype to an object. In other embodiments, the lock bits
Behavior 742 associated with butterfly object 740 has also               Selected may be changed by the Web page creator.
                                                                    25
been added so that in the event of a mouse click on butterfly               FIG. 9 illustrates how lock bits are specified to control the
object 740, the flutter sound is played. Note also that                  Size and location of an object in a prototype when the
behavior X 717 from FIG. 7A is also listed under butterfly               prototype is attached to a bound object. An arrow object 902
object 740. It is not replaced by behavior 742. White box                is included in a prototype 904 along with a placeholder 906.
718, right shadow 720, and bottom shadow 722 are also                    If no lock bits are selected, then when prototype 904 is
included in the structure, as well as behavior 723.                      attached to an object 910 which has twice the length of
   FIG. 7D illustrates the final result of the web page creator          placeholder 906, then a lengthened arrow 912 results.
attaching prototype 703 to bound object 740. In this                     Likewise, when prototype 904 is attached to an object 914
example, bound object 740 is smaller than placeholder 716.               which has twice the height of placeholder 906, then an arrow
Button group 706 has not changed size or position, Since it         35
                                                                         916 which has twice the height of arrow object 902 results.
has the property that it is sized and positioned independently           Arrow 912 and arrow 916 are deformed because their aspect
of the bound object. Note that the web page creator can also             ratioS have been changed from the aspect ratio of place
choose to arbitrarily move or Size the button independently              holder 906 to match the aspect ratios of their respective
of the bound object. In this example, the web page creator               bound objects.
left the button at its original location. White box 718, right      40      If a lock bit 922 is specified to lock the height of arrow
shadow, 720, and bottom shadow 722 have been resized and                 object 902 and a lock bit 924 is specified to lock the length
repositioned to fit around bound object 740, which has been              of arrow object 902, then a correctly sized arrow 926 is
bound to placeholder 716. When the user of the interactive               included with object 910 and a correctly sized arrow 928 is
Web page clicks on button group 706, then sheet group 714,               included with object 914.
which includes bound object 740 is shown. When the user             45      However, arrow 926 appears spaced away from object
clicks on bound object 740, a flutter sound is played.                   910 because the location of arrow 926 has been linearly
Behavior X 717 is also included. For example, if Behavior                transformed into a larger Space. Lock bit 932 is Specified to
X 717 was to hide self on a double mouse click, then a                   lock arrow object 902 to the left edge of any object which
double mouse click within sheet group 714 would hide the                 is bound to placeholder 906. When a lock bit 932 is
grOup.                                                              50   Specified, then a correctly Spaced and correctly sized arrow
  FIG. 8A, FIG. 8B, and FIG. 8C illustrate in detail how                 934 results.
lock bits are defined for a white box 800 which is layered                  FIG. 10 is a flow diagram illustrating the process of
below placeholder object 802 so that it appears as a constant            applying a prototype to an object. The proceSS Starts in Step
border around a bound object 804 when a prototype con                    1000. In step 1010, the user specifies the prototype and the
taining white box 800 and placeholder object 802 is attached        55   bound object. In step 1020, the placeholder is retrieved from
to bound object 804. In FIG. 8A, placeholder object 802 is               the prototype. In step 1030, the rectangular boundary of the
defined with a width and height of 4 units so that its aspect            bound object is determined. The rectangular boundary of the
ratio is 1. White box 800 has a height of 6 units and a width            placeholder is determined in step 1040. X and Y scaling
of 6 units So that it creates a constant 1 unit border around            factors are calculated in step 1050 for proportionally scaling
placeholder object 802. Bound object 804 has a height of 8          60   objects according to the ratio of the heights (Y Scaling
units and a width of 12 units.                                           factor) and the widths (Xscaling factor) of the bound object
   FIG.8B illustrates the result if no lock bits are selected for        and the placeholder. In step 1060, new boundaries are
white box 800 when 812 is bound to placeholder object 802                determined for each object in the prototype. The new
and the default resizing property of white box 800 is that it            boundaries and location of each object are determined based
is proportionally resized. A resized white box 806 is created       65   on the old boundaries and location of the object, the bound
which has a height of 12 units and a width of 18 units. The              aries of the bound object, the state of the lock bits and the
Size of the resulting border is changed and the top and                  X and Y Scaling factors calculated in step 1050. The lock bits
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 26 of 27


                                                        US 6,178,432 B1
                               19                                                                         20
override the proportionally Scaled boundaries which are                       7. A method of creating an interactive web page as recited
determined using the X and Y Scaling factors. The lock bits                in claim 6 wherein the objects in the prototype may be
lock certain boundaries of objects relative to certain bound               resized together.
aries of the placeholder or cause certain object sizes to be                  8. A method of creating an interactive web page as recited
absolutely maintained. In step 1070, the objects are scaled to             in claim 7 wherein only a portion of the objects within the
fit the new boundaries. In step 1080, a file which represents              prototype are resized together.
the combination of the bound object with the prototype is                     9. A computer-implemented method for creating an inter
output. The process ends at 1090.                                          active web page comprising:
   Although the foregoing invention has been described in                     defining a plurality of objects which are configured to
Some detail for purposes of clarity of understanding, it will                   have associated States,
be apparent that certain changes and modifications may be
practiced within the Scope of the appended claims. It should                 asSociating a Subset of objects from Said plurality of
be noted that there are may alternative ways of implement                      objects together in a structure So that Said State of a first
ing both the proceSS and apparatus of the present invention.                   object within Said Structure is dependent on Said States
It is therefore intended that the following appended claims           15
                                                                               of other objects within Said structure;
be interpreted as including all Such alterations, permutations,              asSociating behaviors with Said objects, each behavior
and equivalents as fall within the Spirit and Scope of the                     including an associated event, an associated action, and
present invention.                                                              an associated target object, wherein each behavior is
  What is claimed is:                                                           arranged So that when the associated event occurs, the
   1. A computer-implemented method for creating an inter                       asSociated action is performed on the associated target
active web page, the method comprising:                                        object, and wherein the performance of the action on
   defining a plurality of objects which are configured to                     the target object changes the State of the target object,
      have associated States, Said associated States including                  and wherein Said change of State of Said target object is
      a visible State and a hidden State wherein an object in                   a Second event; and
      the visible state is displayed and object in the hidden         25     providing an event processor which is configured to
      State is not displayed;                                                  process Said events as they occur and adjust Said States
   asSociating a Subset of objects from Said plurality of                      of Said objects according to Said events and Said
      objects together in a structure So that Said State of a first            behaviors associated with Said objects So that Said
      object within Said Structure is dependent on Said States                 objects are displayed or hidden on Said web page in
      of other objects within Said structure;                                   accordance with Said behaviors and Said events.
   placing Said plurality of objects and Said structures into an              10. A computer-implemented method for creating an
      hierarchy in a way which causes certain objects and                  interactive web page comprising:
      Structures in said hierarchy to be layered on top of other              defining a plurality of objects which are configured to
      objects and Structures in Said hierarchy;                                 have associated States,
   asSociating behaviors with Said objects, each behavior             35     asSociating behaviors with Said objects, each behavior
      being associated with one of Said plurality of objects                   including an associated event, an associated action, and
      and including an associated event, and an associated                      an associated target object, wherein each behavior is
      action, wherein each behavior is arranged So that when                    arranged So that when the associated event occurs, the
     the associated event occurs, the associated action is                      asSociated action is performed on the associated target
    performed on the associated object, and wherein the               40       object, and wherein the performance of the action on
    performance of the action on the object changes the                        the target object changes the State of the target object,
    State of the object, and wherein Said change of State of                    and wherein Said change of State of Said target object is
    Said object is a Second event; and                                          a Second event; and
  providing an event processor which is configured to                        providing an event processor which is configured to
    process Said events as they occur and adjust Said States          45
                                                                               process Said events as they occur and adjust Said States
    of Said objects according to Said events and Said                          of Said objects according to Said events and Said
    behaviors associated with Said objects So that Said                        behaviors associated with Said objects So that Said
    objects are caused to be displayed or hidden on Said                       objects are displayed or hidden on Said web page in
    web page in accordance with Said behaviors and Said                         accordance with Said behaviors and Said events.
     eVentS.                                                          50
                                                                              11. A computer-implemented method for creating an
   2. A method of creating an interactive web page as recited              interactive web page comprising:
in claim 1 wherein the Structure is a group and wherein the                   defining a plurality of objects which are Switchable
objects in the group are all in either the visible State or the
hidden State.                                                                   between a first State and a Second State, Said plurality of
   3. A method of creating an interactive web page as recited         55         objects being linked together Such that a State of one of
in claim 1 wherein only one object is in the visible state at                    Said plurality of objects is dependent on a State of other
a time.                                                                          of Said objects,
   4. A method of creating an interactive web page as recited                 asSociating a behavior with each of Said plurality of
in claim 1 wherein the objects are positioned in a predefined                    objects, each behavior having an associated event and
order and all objects after a Selected object are displayed.          60         an associated action, wherein each behavior is arranged
   5. A method of creating an interactive web page as recited                   Such that when the associated event occurs, the asso
in claim 1 wherein the Structure is a Stack having an order                    ciated action is performed on the associated object, and
and objects are Successively displayed in the order of the                     wherein the performance of the action on the object
Stack.                                                                         changes the State of the object, and
   6. A method of creating an interactive web page as recited         65     providing an event processor configured to proceSS Said
in claim 1 wherein the plurality of objects comprise a                         events as they occur and adjust the States of the
prototype.                                                                     asSociated object according to the associated behavior.
    Case 6:20-cv-00804-ADA Document 47-21 Filed 02/23/21 Page 27 of 27


                                                     US 6,178,432 B1
                             21                                                                     22
   12. A method of creating an interactive web page as                    the visible state is displayed and object in the hidden
recited in claim 11 wherein defining a plurality of objects               State is not displayed;
comprises defining a plurality of objects within a Single web           asSociating a Subset of objects from Said plurality of
page.
   13. A method of creating an interactive web page as                    objects together in a structure So that Said State of a first
recited in claim 12 wherein the object is displayed in the first          object within Said Structure is dependent on Said States
State and hidden and the Second State.                                    of other objects within Said structure;
   14. A method of creating an interactive web page as                  placing Said plurality of objects and Said structures into an
recited in claim 12 wherein each of Said plurality of objects             hierarchy in a way which causes certain objects and
is an image.                                                              Structures in Said hierarchy to be layered on top of other
   15. A method of creating an interactive web page as                    objects and Structures in Said hierarchy;
recited in claim 14 wherein the associated action is display            linking each object to a target object and associating each
ing or hiding the image.                                                  target object with an associated event and an associated
   16. A method of creating an interactive web page as                    action, wherein when the associated event occurs, the
recited in claim 12 wherein each of Said plurality of objects      15
                                                                          asSociated action is performed on the target object, and
is a Sound.                                                               wherein the performance of the action on the target
   17. A method of creating an interactive web page as                    object changes the State of the linked object, and
recited in claim 16 wherein the associated action is playing              wherein Said change of State of Said object is a Second
the Sound.
   18. A method of creating an interactive web page as                    event,
recited in claim 12 wherein the objects are configured to be            processing Said events as they occur and adjusting Said
movable relative to one another by a user of the web page.                States of Said objects according to Said events and Said
   19. A computer-implemented method for creating an                      behaviors associated with Said objects, and
interactive web page the method comprising:                             displaying or hiding Said objects on Said web page in
   defining a plurality of objects which are configured to         25     accordance with Said behaviors and Said events.
     have associated States, Said associated States including
      a visible State and a hidden State wherein an object in
